DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following components/features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claims 4 and 9, “drive element”
Claims 11 and 12, “at least one cutting wheel”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The following claims are objected to because of the following informalities:
Regarding claims 1 and 13, it is noted that numerating the two sets of seam forming wheels may later simplify referring to said sets of wheels while clearly differentiating between the two sets, i.e. --a first set of seam forming wheels on one side and a second set of seam forming wheels on an opposite side--.
Appropriate correction is required.

Claim Interpretation
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
Claim 12, “by means of receiving holes”
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The disclosure does not provide adequate written description of the claimed structures of the claim. Specifically, claim 9 recites “the drive element comprises an electric motor… is a commercially available cordless drill”. The disclosure does not demonstrate that the applicant has made the invention of an electric motor of a drill that is commercially available, because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor has possession of the claimed drill.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-10, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “one side” and “an opposite side”, it is unclear if said recitations are meant to refer to the previously set forth sides of claim 1, or they are meant to set forth additional sides.
Claim 4 recite “not linked to a power supply system”. The metes and bounds of said recitation is unclear, because it is unclear what the phrase “power supply system” includes, i.e. batteries, corded/cordless power, or a motor that is a system that provides mechanical power in kW or hp.
Examiner notes that the specification does not provide clear definition of the phrase “power supply system”, which is discussed in page 2, first paragraph under the Brief Description of the Inventions section; page 3, second paragraph; and page 6, second paragraph under the Detailed Description of the Invention section.
Claim 5 recites “wherein the at least two gearwheels are attached to the seaming element and the at least two seam forming wheels are rigidly interconnected and have a common axis of rotation.”
Regarding the recitation “the at least two seam forming wheels”, it is unclear if said recitation is meant to refer to one of previously set forth sets of seam forming wheels, refer 
Regarding recitation “are rigidly interconnected and have a common axis of rotation”, it is unclear what elements are interconnected and share an axis of rotation.
Claims 6 and 7 recite “the at least two gear wheels”. It is unclear what element said recitations are referring to, because “at least two gear wheels attached to the seaming element” were not previously positively set forth. It is noted that claim 5 sets forth an “at least two gear wheels” of the seaming elements.
Claim 7 recites “wherein the at least two gearwheels attached to the seaming element and the two opposite sets of seam forming wheels are rigidly interconnected and have a common axis of rotation.” It is unclear if said recitation is meant to set forth that the two gearwheels and the two sets of seam forming wheels are all aligned on a single axis of rotation, i.e. on a single axis there are aligned two gears and two sets of wheels, or if said recitation is meant to set forth a different orientation/alignment of gears and wheels. It is noted that figure 4 of the disclosure illustrates one of the set of seam forming wheels on the one side, one of the at least two gearwheels, and one of the set of seam forming wheels on the opposite side are rigidly interconnected having a common axis of rotation.
Claim 8, “the axes of rotation” lacks antecedent basis.
Claim 9
Claim 9 recites “the drive element comprises an electric motor… is a commercially available cordless drill”, it is unclear if the claimed “electric motor” is referring to the motor in the drill, or if the recitation is meant to set forth a motor in addition to the drill.
Claims 9 and 10 recite “commercially available cordless drill” and “commercially available drill”, respectively. The metes and bounds of said recitations are unclear, because it is unclear if the applicant is claiming every model, type of drill that is on the market, which the applicant does not have possession for.
Claim 13 recites “manufacturing a double standing seam”, it is unclear if recitation “double standing seam” is meant to refer to the double standing seam set forth in the preamble of the claim, or it is meant to set forth an additional seam.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 4, 7, and 8 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rider (US 6115899 A).
Regarding claim 1, Rider discloses a device (figure 1) for seam closing single or double standing seams (figures 12A-12D), the device comprising:
a guiding element (figure 6); and
a seaming element (figure 5),
wherein the seaming element comprises a set of seam forming wheels on one side and a set of seam forming wheels on an opposite side (figure 5 as annotated below, i.e. the seaming element comprises a set of forming wheels (50, 53) on one side, and a second set of forming wheels (52, 55) on an opposite sides),
wherein the guiding element is slidably connected to the seaming element (figures 2 and 8, i.e. the guiding element is slidably connected to the seaming element, allowing the slidably pivoting action of the seaming element with respect to the guiding element about a sleeve (44)) by positioning rods (figure 8, i.e. the slidably pivoting action is achieved by bearings (65, 66), which are cylindrical hollow rods), with at least one of the positioning rods serving as a bearing element in at least one region (figure 8, i.e. each positioning rod (65, 66) serves as a bearing element in its dedicated region), and
wherein the guiding element and the seaming element are twistable with respect to each other (figure 2, element 75).

    PNG
    media_image1.png
    535
    857
    media_image1.png
    Greyscale

Annotated Figure 5 of Rider
Regarding claim 2, Rider further wherein the set of seam forming wheels on one side is configured to manufacture an angled seam (figure 5 as annotated above, i.e. set of forming wheels (50, 53) form an angled seam as illustrated in figures 12A-12B), and the set of seam forming wheels on an opposite side is configured to manufacture double standing seams (figure 5 as annotated above, i.e. set of forming wheels (52, 55) form a double seam as illustrated in figures 12C-12D).

Regarding claim 3, Rider further discloses wherein the guiding element comprises a force transmission unit (figures 1 and 8, i.e. a transmission unit having a motor (13), drive shafts (20, 21), sprocket gears (16, 17), chain (18), and gears (35-37)).

Regarding claim 5, Rider further discloses wherein the seaming element comprises at least two gearwheels (figure 8, elements 41 and 43), wherein the at least two gearwheels (41, 43) are attached to the seaming element (figure 8) and the at least two seam forming wheels are rigidly interconnected and have a common axis of rotation (figures 5 and 8, i.e. a first gearwheel (43) of the at least two gearwheels being rigidly connected to and sharing a common rotation of axis with the set of forming wheels (50, 53) of the one side of the seaming element (figure 5); and a second gearwheel (50) of the at least two gearwheels being rigidly connected to and sharing a common rotation of axis with the set of forming wheels (52, 55) of the opposite side of the seaming element (figure 5)).

Regarding claim 7, Rider further discloses wherein the at least two gearwheels attached to the seaming element and the two opposite sets of seam forming wheels are rigidly interconnected and have a common axis of rotation (figures 5 and 8, i.e. a first gearwheel (43) of the at least 

Regarding claim 8, Rider further discloses wherein the seaming element comprises at least one stabilizing wheel on the one side (figure 3, i.e. stabilizing wheels (24, 25) on the one side of the seaming element) and at least one stabilising wheel on the opposite side (figure 3, i.e. stabilizing wheels (22, 23) on the opposite side of the seaming element), the stabilizing wheels being rotatably mounted, with the axes of rotation being oriented orthogonally to a direction of lock-seaming (figures 3 and 13, i.e. stabilizing wheels (22-25) rotate about an axis that is perpendicular to a seaming direction (84, 87)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rider in view of Ralston (US 20170113404 A1) and Ferguson (US 4106877 A).
Regarding claim 4, Rider further discloses wherein the force transmission unit comprises:
a drive element (figure 4, i.e. a motor (13)),
a drive shaft (figure 1, i.e. a drive shaft (21) of the motor (13)),
a transmission (figure 1, i.e. motor (13) rotation is transmitted to the forming wheels via a transmission consisted of sprockets (16, 17) and chain (18)), and
at least two gearwheels (figure 8, i.e. three gearwheels (35-37)).
Rider discloses the drive element being a motor, but is silent on how the motor is powered. However, in the same field of endeavor, Ralston teaches a roof seaming device (figure 10, element 10), the device comprising a motor (figure 7, element 26), wherein the motor (26) is not linked to a grid or a generator power supply via cables, but is powered by an on-board 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the motor of Rider to be powered by an on-board battery as taught by Ralston, because applying a known technique to a known device ready for improvement to yield predictable results involves only routine skill in the art, namely using batteries to power portable devices to avoid power cables. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2143(I)(D).
Rider also discloses the motor (figure 1, element 13) having the drive shaft (21) mounting a sprocket gear (16), but is silent on the drive shaft (21) having a receiving pin. However, in the same field of endeavor, Ferguson teaches a lobular pin (figure 7, element 2 and column 3, line 63 to column 4, line 7) used to couple a drive shaft (48) and a sprocket gear (46), in order to reduce residual hoop stress from the drive shaft hole (column 1, lines 45-51).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the drive shaft having the sprocket gear of Rider to include the receiving pin of Ferguson, in order to reduce residual hoop stress from the drive shaft hole (column 1, lines 45-51).

Regarding claim 6
Regarding claim 9, the combination of Rider, Ralston, and Ferguson further teaches wherein the drive element comprises an electric motor not linked to a power supply system is a commercially available cordless drill (Rider: figure 4, i.e. a motor (13); Ralston: paragraph 0068, i.e. the motor is linked to and powered by a battery, which is not a power supply system comprised of a cordless drill).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rider in view of Boudreau (US 3797430 A).
Regarding claim 10, Rider discloses the force transmission unit comprising a motor (figure 4, element 13) powering the seaming device. Rider does not disclose the force transmission unit comprising a clamping device for a drill. However, in the same field of endeavor, Boudreau teaches a seaming device (figure 1), the seaming device (figure 1) having a force transmission unit (12, 32, 34) comprising a commercially available drill (12) powering said seaming device, the transmission unit further comprising a clamping device (32, 34) to hold said drill.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to substitute the motor of Rider with the drill and clamping device of Boudreau, because substituting one known element for another to obtain predictable results involves only routine skill in the art, namely using drills to power seaming devices, KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2143(I)(B).

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
It is in the opinion of the examiner that the art of record neither anticipates nor renders the following limitation from claim 11 obvious in combination with the rest of the claimed limitations set forth in the independent claim:
“The device according to claim 1, further comprising at least one cutting wheel”
The following closest prior arts fall short for the following reasons:
Rider discloses the seaming device of claim 1, but Rider does not disclose the seaming device comprising a cutting wheel.
Sohei (JP 2001220871 A) teaches a device having an at least one cutting wheel (figure 1, element 4b), but fails to teach seam forming wheels.
Bevers (US 20070193209 A1) teaches a device having an at least one cutting wheel (figure 3, element 18), but fails to teach seam forming wheels.
Boudreau teaches a seaming device, but fails to teach the device comprising a cutting wheel.
McClure (US 4366620 A) teaches a seaming device (figure 3) that has been modified to comprise at least one cutting wheel (92, 94). However, during the modification of the seaming device, the seam forming wheels were replaced with blank drive wheels or said at least one cutting wheel (column 1, lines 45-59). Therefore, modifying Rider in view of McClure would result in removing the seam forming wheels, which would no longer meet the invention of claim 1.
Knudson (US 3875642 A) teaches a seaming device (figure 1, element 11), but fails to teach cutting wheels. Knudson also teaches that panels that are to be seamed are pre-fabricated and pre-cut 
The prior art neither alone nor in combination anticipates nor renders obvious the claimed limitation/invention, and no motivation is found to modify the prior art to obtain the claimed invention, as discussed above. To modify the prior art to obtain the claimed invention would require hindsight.

Claim 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
It is in the opinion of the examiner that the art of record neither anticipates nor renders the following limitation from claim 13 obvious in combination with the rest of the claimed limitations set forth in the independent claim:
“the seaming element comprises a set of seam forming wheels on one side and a set of seam forming wheels on an opposite side…
manufacturing an angled seam, with the device being located at an angled seam position;
subsequently pivoting the seaming element from the angled seam position into a double seam position;
manufacturing a double standing seam, with the device being located at the double seam position.”
The following closest prior arts fall short for the following reasons:
Rider discloses a seaming device comprising two sets of seam forming wheels (figure 5, elements 50-55) with the feature of pivoting (figure 2). However, Rider’s pivoting features does not switch between angled and double seam positions, because the two sets of seam forming wheels both perform double seams, and there is no motivation to modify Rider’s first set of seam forming wheels to perform only a an angled seam.

Knudson (US 4726107 A) teaches a seaming device having pivoting seam forming wheels (figure 10), but fails to teach pivoting the seaming element between angled seam and double seam positions, since Knudson’s seaming device performs a double seam in a single run.
The prior art neither alone nor in combination anticipates nor renders obvious the claimed limitation/invention, and no motivation is found to modify the prior art to obtain the claimed invention, as discussed above. To modify the prior art to obtain the claimed invention would require hindsight.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 4279211 A, a seaming device having slidably pivoting seam forming wheels (figure 8)
US 3771482 A, a seaming device having seaming gearwheels having common rotation of axis with forming wheels (figure 2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAA/Examiner, Art Unit 3725                                                                                                                                                                                                        

/TERESA M EKIERT/Primary Examiner, Art Unit 3725